     Case 4:20-cv-04076-SOH Document 1              Filed 09/14/20 Page 1 of 9 PageID #: 1




                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF ARKANSASDOUGLAS F.                        Clerk
                                    TEXARKANA DMSJON                 Deputy Clerk


 KA1RICIA HODGES,                               §
 AS REPRESENTATIVE OF RI.                       §
 HODGES, A MINOR,                               §
                                                §
                   Plaintiffs,                  §
                                                §
 vs.                                            §      C. A. NO. 20-4076
                                                §      JURY TRIAL REQUESTED
 GENERAL MOTORS, LLC                            §
                                                §
                  Defendant.

                                 PLAINTIFF'S ORIGINAL COMPLAINT

 TO THE HONORABLE WDGE OF SAID COURT:

         Comes now KATRICIA HODGES, AS REPRESENTATIVE OF R. I. HODGES, a minor

(hereinafter sometimes referred to as "Plaintiff''), complaining of GENERAL MOTORS, LLC.

(hereinafter sometimes referred to as "Defendant"), and for cause of action would respectfully

show unto the Court as follows:

                                             Parties

 i.      Plaintiff KATRICIA HODGES, is the biological mother of R. I. Hodges, who is the

biological daughter of deceased, Robert Shane Hodges; both are residents and citizens of

Lafayette, Lafayette County, Arkansas.

2.       GENERAL MOTORS, LLC ("General Motors") is a Michigan company at all times doing

business in Arkansas. General Motors's office and place of business is 300 Renaissance Center,

Detroit, Wayne County, MI 48243. Service of process upon this Defendant may be had by serving

its registered agent for service, Corporation Service Company d/b/a CSC-Lawyer's Incorporating

Service Company, 211 E. 7th Street, Suite 620, Austin, Texas 78701-4234.




Plaintiff's Original Complaint
     Case 4:20-cv-04076-SOH Document 1              Filed 09/14/20 Page 2 of 9 PageID #: 2




                                          Jurisdiction and Venue

3.       This court has jurisdiction pursuant to 26 U.S.C. § 1332 (diversity) and has venue under

§1391(b)(2) because all the events for this suit took place in Rural Lafayette, Lafayette County,

Arkansas. The parties are citizens of Arkansas (Plaintiff) and Michigan (General Motors Company

Global Headquarters). The amount in controversy, exclusive of interest and costs, well exceeds

$75,000.00.

                                                   Facts

       1. On or about September 4, 2019, Robert Hodges was driving a 2008 Chevrolet

           Silverado K1500 Truck (VIN# 3GCEK13MI8G138156), driving west on State

           Highway 160, Rural Lafayette, Lafayette County, Arkansas.

       2. The subject vehicle was designed by Defendant General Motors ("GM").

       3. The subject vehicle was manufactured by GM.

       4. The subject vehicle was also assembled and tested by Defendant GM.

       5. Mr. Hodges was attempting to negotiate a left curve but failed to do so. As a result

           of the failed negotiation of the curve, Mr. Hodges traveled off the north side of the

           highway and continued traveling west for approximately 482 feet before re-entering back

           onto the roadway.

       6. Mr. Hodges crossed the centerline and traveled off the south side of the highway where

           the front collided with two trees. Immediately following the collision, Mr. Hodges'

           vehicle spun clockwise and came to a final rest facing north approximately five feet from

           the shoulder of the roadway.

       7. No airbags deployed in this sequence of events.




Plaintiff's Original Complaint                                                                    2
   Case 4:20-cv-04076-SOH Document 1                      Filed 09/14/20 Page 3 of 9 PageID #: 3




       8.     There are five (5) recognized crashworthiness principles m the automobile

             industry/throughout the world. They are as follows:

                 a. Maintain survival space;

                 b. Provide pt0per restraint throughout the entire accident;

                 c. Prevent ejection;

                 d. Distribute and channel energy; and

                 e. Prevent post-crash fires.

       9.      Mr. Hodges was pronounced dead at the scene.

       10. When the National Highway Ttaffic Safety Administration (NHTSA) created the Federal

             Motor Vehicle Safety Standard (FMVSS) in the late l 960's, the preamble to the safety

             standards iitclu.ded the above definition of ctashworthiness.

       I I. Crashworthiness safety systems in a vehicle must work together like links in a safety

             chain. If one link fails, the whole chain fails.

       12. Vehicle manufactures have known for decades and have admitted under oath that there

             is a distinction between the cause of the accident versus the cause ofan injury.

       13.     Indeed, vehicle manufacturers have kno"m for decades that crashworthiness is the

             science of preventing or minimizing injuries or death following an iu:cident through the

             use of a vehicle's various safety systems.

       14. Lee lacocca, former President of Ford Motor Company stated, while President and

             CEO of Chrysler, that "Every American has the right to a safe vehicle."

       15.     Because every American has the right to a safe vehicle, because safety is for all, and

             because technologies for meeting the goal of zero i11juries and fatalities ate basically

             \:nown today, it is incumbent upon auto manufacturers to investigate and find out what




Plaintiff's Origin.al Complaint                                                                     3
  Case 4:20-cv-04076-SOH Document 1                 Filed 09/14/20 Page 4 of 9 PageID #: 4




           other automakers are doing with regards to safety and to apply those same methods or

           technology to their own vehicle.

       16. GM designed, manufactured, assembled and placed into the stream of commerce the

           Chevrolet Silverado K1500 Truck.

       17. GM had knowledge of the need for its motor vehicles to be crashworthy.

       18. The Chevrolet Silverado Kl 500 Truck was not crashworthy and contained defects.

       19. The Chevrolet Silverado K1500 Truck was negligently desi gned and manufactured.

       20. GM's negligent conduct was attributable to its employees and/or agents who, at all times

           relevant, were acting within the course, pwpose and scope of their employment and/or

           agency, and with the authority, consent and ratification of GM.

       21. It is understood that Defendant GM is responsible for the design, manufacturing, testing,

           marketing and assembly of the product in question.

                        Cause(s} of Actions as to Defendant General Motors

    1. The Chevrolet Silverado Kl 500 Truck was desi gned by GM.

    2. The Chevrolet Silverado Kl 500 Truck was manufactured by GM.

    3. The Chevrolet Silverado K1500 Truck was assembled by GM.

    4. The Chevrolet Silverado Kl 500 Truck was sold by GM

    5. The Chevrolet Silverado K1500 Truck was unreasonably dangerous in design and

         manufacture, and such defect were the producing cause of Robert Hodges's fatal injuries.

    6. Defendant GM, either alone or in conjunction with some other individual(s) and/or

         entity(ies), designed, manufactured, marketed, assembled, and/or tested said vehicle in

         question.




Plaintiff's Original Complaint                                                                    4
   Case 4:20-cv-04076-SOH Document 1                  Filed 09/14/20 Page 5 of 9 PageID #: 5




    7. In addition to the foregoing, Defendant GM, either alone or in conjunction with some other

         individual(s) and/or entity(ies), designed, manufactured, marketed, assembled, and/or

         tested said vehicle in question to be unreasonably dangerous and defective within the

         meaning of Section 402(A) Restatement (Second) Torts, in that the vehicle was

         unreasonably dangerous as designed, manufactured, assembled, marketed, and/or tested

         because Defendant knew and/or should have known of the following, non-exhaustive list

         of defects:

             a. The vehicle design was not properly subjected to finite element analysis (FEA) or
                other computer assisted analysis.

             b. T he vehicle structure was not subjected to rigorous engineering analysis.

             c. The vehicle violated principles of crashworthiness.

             d. The vehicle's airbag failed to deploy.

             e. The vehicle failed to provide adequate safety.

             f. The vehicle failed to provide adequate occupant protection; and

             g. The defects were the producing cause of the injuries and damages in question.

    8.    Defendant GM failed to conduct proper testing and engineering analysis during the

         design, development and testing of the vehicle.

    9.     Defendant GM was negligent in the manufacture, assembly, marketing, and/or testing of

         the vehicle in question.

    10. In designing a vehicle, efforts should be made by manufacturers to identify potential

         risks, hazards, and/or dangers that can lead to serious injury or death.

    11. Once potential risks, hazards, and/or dangers are identified, then the potential risks,

         hazards, or dangers should be eliminated if possible.




Plaintiffs Original Complaint                                                                  5
   Case 4:20-cv-04076-SOH Document 1                   Filed 09/14/20 Page 6 of 9 PageID #: 6




     12. If the potential risks, hazards, and/or dangers can't be eliminated, then they should be

           guarded against.

     13.     If the potential risks, hazards, and/or dangers can't be eliminated or guarded against,

           they should at least be warned about.

     14.     A company that does not conduct a proper engineering analysis that would help it to

           identify potential risks, hazards, and/or dangers that could seriously injure someone is

           negligent.

     15.     Based upon information and/or belief, Defendant either used or knew about advanced

           safety features used in Europe, Australia, Japan and some other country and chose not to

           offer those safety features to American consumers.

     16.     Defendant's occupant protection philosophy and design philosophy are utilized in

           various model vehicles, including ones sold overseas in other markets.

     17.     When Defendant GM designed the subject vehicle, it did not reinvent the wheel.

           Defendant GM used an enormous amount of human capital which had been acquired from

           numerous different engineers which had worked on many prior vehicles. This knowledge

           would have been utilized in different aspects of the various designs of the subject vehicle.

     18.     Defendant GM is currently in exclusive possession and control of all the technical

           materials and other documents regarding the design, manufacture, and testing of the vehicle

           in question. Defendant GM is also in possession of what, if any, engineering analysis it

           performed.

    19.      However, it is expected that after all of these materials are produced in discovery and/or

           after Defendant's employees and corporate representatives have been deposed, additional

           allegations may come to light.




Plaintiff's Original Complaint                                                                        6
   Case 4:20-cv-04076-SOH Document 1                     Filed 09/14/20 Page 7 of 9 PageID #: 7




     20.      Lastly, as further support for Plaintiff's manufacturing defect claims, Plaintiff provides

           notice of the intention to rely upon the malfunction doctrine (also known as the malfunction

           theory) as set forth in the Restatement (Third) of Torts: Products Liability § 3 (1998). In

           this instance, it may be inferred that the fatal injured sustained by Robert Hodges was

           caused by a product defect existing at the time of sale or distribution, without proof of a

           specific defect, because the injuries suffered by Robert Hodges: (a) were of the kind that

           ordinarily occur as a result of a product defect; and (b) were not, in the particular case,

           solely the result of causes other than the product defect existing at the time of sale or

           distribution. Restatement (Third) of Torts: Products Liability§ 3 (1998).

    21.      The foregoing acts and/or omissions, design defects and negligence of Defendant GM

           were the producing, direct, proximate and legal cause of the Plaintiff's serious injuries and

           damages.

                                                  Damages

     1. As a result of the acts and/or omissions of Defendant, R. I. Hodges has suffered extreme

           emotional distress, mental anguish and loss of consortium in the past and, in all likelihood,

           will into the future as a result of the death of her father.

    2. Plaintiff asserts claims based on personal injury and survival claims and seeks to recover

           all non-economic damages for these claims as recognized under Arkansas law.

    3. As a direct and proximate result of the acts and omissions of Defendant, Plaintiff has

           sustained actual damages above this court's minimum jurisdictional limits.




Plaintiff's Original Complaint                                                                        7
   Case 4:20-cv-04076-SOH Document 1                Filed 09/14/20 Page 8 of 9 PageID #: 8




                                           Jury Demand

25.      Plaintiff asserts her rights under the Seventh Amendment to the U.S. Constitution and

respectfully demands, in accordance with Federal Rule of Civil procedure 38, a trial by jury on

all issues.

                                 CONCLUSION AND PRAYER

         WHEREFORE, PREMISES CONSIDERED, Plaintiff prays that Defendant be

cited to appear herein, and for judgment against Defendant for Plaintiffs damages, pre and

post judgment interest as provided by law, costs of suit, and for such other and further relief,

whether general or specific, in law or in equity, to which Plaintiff may show herself justly

entitled.

                                              Respectfully submitted,


                                                Isl Stewart D. Matthews
                                              Stewart D. Matthews
                                              Arkansas State Bar No. 2013289
                                              Texas State Bar No. 24039042
                                              Attorney@accidentlawyer.legal
                                              1905 W. Ennis Avenue
                                              Suite 506
                                              Ennis, Texas 75119
                                              (972) 398-6666 - Phone
                                              (214) 206-9991 - Fax

                                              Attorney for Plaintiff




Plaintiff's Original Complaint                                                                     8
                                            Case 4:20-cv-04076-SOH Document 1                              Filed 09/14/20 Page 9 of 9 PageID #: 9




   -          _...., �                                     -                                                               --· ...
                                                                                                                                 ,. �




                                                                                             HI1111111111111\1111                        ■
                    I
                 Ir I 111,1   I·'• 1II 1UI Ir,, I ,I 1/1 rt, I ,11 1u1% 1•11 1111'1
                                                                          11




    S.D. MATTHEWS
   & ASSOCIATES, LLC                                                                        7015 152 □ 0002 9979 6018
A PROFESSIONAL AssoCIATION OF AITORNEYS

 ATTORNEYS & COUNSELORS AT LAW




                                  �                                                   District Court Clerk
                                                                                      United States Courthouse
                         t}j                                                          101 South Jackson Avenue, Room 205
                                                                                      El Dorado, Arkansas 71730-6133
